 1   Diane V. Weifenbach, Esq. (SBN 162053)
     LAW OFFICES OF DIANE WEIFENBACH
 2   5120 E. LaPalma Avenue, #209
 3   Anaheim, CA 92807
     Ph.: (714) 695-6637
 4   Fax: (714) 643-7474
     diane@attylsi.com
 5
 6   Attorneys for Secured Creditor U.S. BANK, NA AS
     LEGAL TITLE TRUSTEE FOR TRUMAN 2016 SC6
 7   TITLE TRUST
                              UNITED STATES BANKRUPTCY COURT
 8
 9                     NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
10
11    In Re:                                            )   CASE NO.: 20-41288-WJL 13
                                                        )
12    CAROL LEE DE PUYDT-MEIER,                         )   CHAPTER 13
                                                        )
13                     Debtor.                          )   DCN: CDM
14                                                      )
                                                        )   OBJECTION TO MOTION TO
15                                                      )   VALUE LIEN AND COLLATERAL
                                                        )   OF U.S. BANK, NA AS LEGAL
16                                                      )   TITLE TRUSTEE FOR TRUMAN
17                                                      )   2016 SC6 TITLE TRUST
                                                        )   (ERRONEOUSLY REFERRED TO
18                                                      )   AS DOWNEY SAVINGS & LOAN) ;
                                                        )   AND REQUEST FOR HEARING
19
                                                        )
20                                                      )

21
22   TO THE HONORABLE WILLIAM J. LAFFERTY, DEBTOR, AND THE CHAPTER 13

23   TRUSTEE
24
            COMES NOW, U.S. BANK, NATIONAL ASSOCIATION AS LEGAL TITLE
25
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (“Creditor”), a secured creditor holding
26
     the senior lien encumbering Debtor’s principal residence located at 61 Rudgear Drive, Walnut
27
28   Creek, CA (the “Property”) (erroneously referred to as Downey Savings and Loan (“DSL”)) and

     files the within Objection to Debtor’s Motion to Value Lien and Collateral which lien is
     1 OBJECTION TO MOTION TO VALUE LIEN AND COLLATERAL OF U.S. BANK, NA AS LEGAL TITLE
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (ERRONEOUSLY REFERRED TO AS DOWNEY SAVINGS &
     LOAN); AND REQUEST FOR HEARING
     Case: 20-41288      Doc# 47     Filed: 09/21/20    Entered: 09/21/20 14:52:13       Page 1 of 7
 1   currently held by Creditor. First, it has been the Debtor’s practice in this Motion, as well as in
 2   her other pleadings filed in this case, to identify the holder of the senior lien on the Property (her
 3
     residence) as DSL, as DSL was the original lienholder, despite Debtor’s numerous activities,
 4
     including litigation, where she knows that Creditor is the current lien holder. It is unclear to this
 5
 6   Creditor as to why she continues to do this. Debtor’s Motion should be dismissed in its entirety

 7   as to Creditor for her failure to name the proper current senior lienholder. Should the Court
 8
     decide to proceed with Debtor’s Motion as against this Creditor, Creditor objects to the valuation
 9
     of the Property and Debtor’s Motion to Value Creditor’s Lien, as set forth below.
10
                                    I.       STATEMENT OF FACTS
11
12          1. Creditor is the holder of the senior Note and Deed of Trust encumbering the Property.

13   The Property is the Debtor’s principal residence.
14
            2. This is the Debtor’s fourth (4th) Bankruptcy case.
15
            3. The last case, a Chapter 11, was dismissed.
16
17          4. Debtor has instituted litigation against Creditor regarding the Property, which

18   litigation was adjudicated in favor of Creditor. Debtor appealed and currently has two (2)
19   Appeals pending. Debtor has appealed the Court’s granting of Creditor’s Motion for Summary
20
     Judgment and, in a 2nd appeal, appealed the award of attorney’s fees to Creditor. The two (2)
21
     Appeals have been consolidated into one.
22
23          5. Debtor’s pre-petition arrears total no less than $402,065.78, representing over

24   10 ½ years of missed mortgage payments. The total monies due and owing Creditor under its
25   loan documents are no less than $924,688.73.
26
            6. Creditor has filed a timely objection to Debtor’s proposed Plan.
27
            7. Debtor’s Motion proposes to value Creditor’s collateral at $362,000 and to modify
28
     (limit) Creditor’s claim to that amount and bifurcate Creditor’s secured claim.

     2 OBJECTION TO MOTION TO VALUE LIEN AND COLLATERAL OF U.S. BANK, NA AS LEGAL TITLE
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (ERRONEOUSLY REFERRED TO AS DOWNEY SAVINGS &
     LOAN); AND REQUEST FOR HEARING
     Case: 20-41288       Doc# 47        Filed: 09/21/20   Entered: 09/21/20 14:52:13         Page 2 of 7
 1             8.     Debtor’s Motion is in violation of 11 U.S.C. Section 1322(b)(2) and must be
 2   denied.
 3
               9.     There is no legitimate purpose under the Bankruptcy Code to value Creditor’s
 4
     claim, as is required under 11 U.S.C. Section 506(a).
 5
 6             10.    In addition, Creditor believes the value of the Property is far greater than

 7   $362,000. Creditor is informed that Debtor has previously received an offer for the Property of
 8
     approximately $750,000, which is substantially higher than Debtor’s proposed $362,000 value.
 9
     Creditor does not believe that the $750,000 offer was an arm’s length transaction.
10
               11.    Debtor opines that the value of the Property is a mere $362,000 but provides no
11
12   credible evidence of how she arrived at this value. She alleges that the property has deferred

13   maintenance problems. If there are deferred maintenance issues, this clearly falls on the Debtor
14
     to repair, as she has been the owner of the Property since at least the time the loan was made to
15
     her, and she has allowed these purported deferred maintenance issues to occur and/or exist.
16
17             12.   Based upon a broker’s price opinion received by the Creditor, Creditor believes that

18   the value of the Property exceeds the amount of its claim and is no less than $970,000 but is
19   probably greater than that amount now.
20
               13.    Should the Court (i) find a viable Bankruptcy purpose for allowing a valuation of
21
     the Property; and (ii) legal grounds under the Banruptcy Code allowing a modification of
22
23   Creditor’s secured claim, and (iii) allows Debtor’s Motion to proceed against Creditor, Creditor

24   requests that the Court order the Debtor to allow Creditor access to inspect the interior and
25   exterior of the Property and allow the Creditor the time to ascertain the current market value of
26
     the Property by procuring an appraisal report..
27
28



     3 OBJECTION TO MOTION TO VALUE LIEN AND COLLATERAL OF U.S. BANK, NA AS LEGAL TITLE
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (ERRONEOUSLY REFERRED TO AS DOWNEY SAVINGS &
     LOAN); AND REQUEST FOR HEARING
     Case: 20-41288         Doc# 47     Filed: 09/21/20     Entered: 09/21/20 14:52:13        Page 3 of 7
 1           14.     Debtor has failed to notice or name the proper creditor, and her Motion has no
 2   viable or legitimate purpose under the Bankruptcy Code as the Debtor cannot bifurcate
 3
     Creditor’s lien as proposed and the Motion must be denied with prejudice as to Creditor.
 4
                                                   II. OBJECTION
 5
             A. DEBTOR’S MOTION VIOLATES 11 U.S.C. SECTION 1322(b)(2) AND
 6
                CANNOT BE GRANTED
 7
         11 U.S.C. Section 1322(b)(2) provides that a Plan cannot:
 8
         (2) modify the rights of holders of secured claims, other than a claim secured only by a
 9
         security interest in real property that is the debtor’s principal residence, or of holders of
10       unsecured claims, or leave unaffected the rights of holders of any class of claims;

11
12       Creditor’s lien is secured solely by the real property which is Debtor’s principal residence.

13   Therefore, the Debtor cannot modify Creditor’s claim based upon the value of the Property.
14   Therefore, Debtor’s Motion must be denied as it seeks any valuation, claim modification, lien
15
     valuation, or relief against this Creditor.
16
         B. DEBTOR RELIES SOLELY ON 11 U.S.C. SECTION 506(a) TO VALUE
17          CREDITOR’S SECURED CLAIM
18
         Although Section 506(a) gives a debtor the right to value property of the estate, it provides
19
     that an allowed claim of a creditor secured by a lien on Property in which the Estate has an
20
21   interest, and that such value shall be determined in light of the purpose of the valuation and of

22   the proposed disposition or use of such property, and in conjunction with any hearing on such
23
     disposition or use or upon a plan affecting such creditor’s interest. (See, In re LTV Steel Co., 285
24
     BR 259 (Bankr. N.D. Ohio 2002): In re Miller, 4 BR 392, 6 Bankr. Ct. Dec. (CRR) 410, 2
25
     Collier Bankr.Cas.2d (MB) 212 (Bankr. S.D. Cal. 1980); In re Todd, 194 BR 893 (Bankr. D.
26
27   Mont. 1996)).

28       Debtor cites no valid or legitimate purpose under the Bankruptcy Code for the valuation of


     4 OBJECTION TO MOTION TO VALUE LIEN AND COLLATERAL OF U.S. BANK, NA AS LEGAL TITLE
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (ERRONEOUSLY REFERRED TO AS DOWNEY SAVINGS &
     LOAN); AND REQUEST FOR HEARING
     Case: 20-41288       Doc# 47      Filed: 09/21/20     Entered: 09/21/20 14:52:13         Page 4 of 7
 1   Creditor’s collateral and/or Creditor’s lien, other than her attempt to impermissibly modify
 2   (bifurcate) Creditor’s secured claim. There is no valid Bankruptcy purpose for the proposed
 3
     valuation as to Creditor’s claim, so Debtor’s Motion must be denied as to Creditor in its entirety.
 4
            C. DEBTOR’S OPINION OF VALUE
 5
 6      Creditor does not dispute that an owner of real property can opine as to the value of their own

 7   property. However, the Debtor establishes a value of $362,000 which is far less than the value of
 8
     the Property, based on Creditor’s analysis. Debtor cites no basis for this self-serving value, other
 9
     than to state that there is deferred maintenance issues, of which the Debtor caused or allowed to
10
     exist. She cites no comparable sales, no specifics with regard to how she arrived at this value,
11
12   gives no estimates of value of the alleged deferred maintenance. Debtor’s value is not credible

13   and should not be considered without further documented credible evidence.
14
            D.      CREDITOR REQUIRES ADDITIONAL TIME WITHIN WHICH TO
15                  OBTAIN AN APPRAISAL
16      Without waiving the above objections, and if there is a legitimate Bankruptcy purpose for
17
     evaluating the Property as it relates to Creditor’s claim, and Creditor’s claim, before proceeding
18
     with any such valuation hearing Creditor needs the opportunity to obtain an appraisal of the
19
20   Property.

21          WHEREFORE, based on the foregoing, Debtor’s Motion to Value the Collateral and
22   Creditor’s Claim must be denied its entirety as to Creditor and requests as follows:
23
            1.      The Debtor’s Motion be denied in its entirety;
24
            2.      A hearing be set on Debtor’s Motion if the Court deems there is a viable
25
26   Bankruptcy purpose and the Bankruptcy Code would allow bifurcation of Creditor’s claim;

27          3.      The Court direct Debtor to allow Creditor to conduct an interior and exterior
28
     appraisal of the Property;


     5 OBJECTION TO MOTION TO VALUE LIEN AND COLLATERAL OF U.S. BANK, NA AS LEGAL TITLE
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (ERRONEOUSLY REFERRED TO AS DOWNEY SAVINGS &
     LOAN); AND REQUEST FOR HEARING
     Case: 20-41288       Doc# 47     Filed: 09/21/20     Entered: 09/21/20 14:52:13        Page 5 of 7
 1         4.     For attorney’s fees and costs incurred herein; and
 2         5.     For such other and further relief as the Court may deem just and proper.
 3
                                                Respectfully submitted,
 4
     Dated: 9/21/2020                           LAW OFFICES OF DIANE WEIFENBACH
 5
 6                                              By:_____/s/ Diane Weifenbach_____________
                                                   DIANE V. WEIFENBACH, Attorneys for
 7                                                 Secured Creditor U.S. BANK, NA AS LEGAL
                                                   TITLE TRUSTEE FOR TRUMAN 2016 SC6
 8
                                                   TITLE TRUST
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     6 OBJECTION TO MOTION TO VALUE LIEN AND COLLATERAL OF U.S. BANK, NA AS LEGAL TITLE
     TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST (ERRONEOUSLY REFERRED TO AS DOWNEY SAVINGS &
     LOAN); AND REQUEST FOR HEARING
     Case: 20-41288     Doc# 47    Filed: 09/21/20    Entered: 09/21/20 14:52:13       Page 6 of 7
                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

5120 E. La Palma Ave. #209, Anaheim, CA 92807

A true and correct copy of the foregoing documents entitled (specify) OBJECTION TO MOTION TO VALUE LIEN AND
COLLATERAL OF U.S. BANK, NA AS LEGAL TITLE TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST
(ERRONEOUSLY REFERRED TO AS DOWNEY SAVINGS & LOAN); AND REQUEST FOR HEARING will be served or
was in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): On (date) ___________,      09/21/2020 I checked
the CM/ECF docket for this bankruptcy case and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

Debtor’s Attorney: PRO SE
Chapter 13 Trustee: Martha G. Bronitsky - 13trustee@oak13.com
US. Trustee: ustpregion15.OAK.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:
             09/21/2020 I served the following persons and/or entities at the last known addresses in this bankruptcy
On (date) ____________,
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows

Debtor:
Carol Lee DePuydt-Meier
61 Rudgear Drive
Walnut Creek, CA 94596
                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 09/21/2020               Hope Upham                                            /s/ Hope Upham
 Date                     Printed Name                                         Signature




        Case: 20-41288         Doc# 47      Filed: 09/21/20       Entered: 09/21/20 14:52:13           Page 7 of 7
